     Case 1:20-cv-01728-NONE-EPG Document 11 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DEMARREA MCCOY-GORDON,                           No. 1:20-cv-01728-NONE-EPG (PC)
12                      Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13          v.
                                                      (Doc. Nos. 1, 8)
14   GRAY, et al.,
15                      Defendants.
16

17

18          DeMarrea McCoy-Gordon (“plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to

20   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 15, 2020, the assigned magistrate judge entered findings and

22   recommendations, recommending that “[t]his case proceed on Plaintiff’s Eighth Amendment

23   conditions of confinement claim against defendants Garza, Gray, Rodriguez, and Silva,” and that

24   “Plaintiff’s Eighth Amendment claim for deliberate indifference to his serious medical needs be

25   dismissed.” (Doc. No. 8 at 10.)

26          Plaintiff was provided an opportunity to file objections to the findings and

27   recommendations. The deadline for filing objections has passed and plaintiff has not filed

28   objections or otherwise responded to the findings and recommendations.
                                                      1
     Case 1:20-cv-01728-NONE-EPG Document 11 Filed 01/25/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on December 15, 2020, (Doc. No. 8),

 6                  are adopted in full;

 7          2.      This case shall proceed on plaintiff’s Eighth Amendment conditions of

 8                  confinement claim against defendants Garza, Gray, Rodriguez, and Silva; and

 9          3.      Plaintiff’s Eighth Amendment claim for deliberate indifference to his serious

10                  medical needs is dismissed.

11
     IT IS SO ORDERED.
12

13      Dated:     January 24, 2021
                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
